Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-16-00580-CR

                                         IN RE Andrew CLEWIS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 5, 2016

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator filed this petition for writ of mandamus on September 13, 2016, complaining the

trial court had failed to rule on a motion requesting clarification of findings of fact related to his

judgment and sentence. On September 28, 2016, Respondent, the Honorable Mary Roman, filed

a copy of the order denying the motion. Therefore, the issue raised by the Relator in this mandamus

proceeding has become moot. Accordingly, this original mandamus proceeding is dismissed as

moot.

                                                        PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2005CR9206C, styled State of Texas v. Andre Clewis, pending in the 175th
Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.